United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 29, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-60631
                         Summary Calendar



                          BRIAN F. HOGAN,

                                              Plaintiff-Appellant,

                              versus

   ROBERT L. JOHNSON, COMMISSIONER, MISSISSIPPI DEPARTMENT Of
  CORRECTIONS; EMMITT L. SPARKMAN, Superintendent, Mississippi
  State Penitentiary; ETHEL CARLIZE, Disciplinary Chairperson;
                       GORMILLA, Officer,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:02-CV-152-P-A
                      --------------------

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Brian F. Hogan, Mississippi prisoner #67383, appeals from the

dismissal of his 42 U.S.C. § 1983 action for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).      Hogan argues

that the district court erred by dismissing his action for failure

to state a claim.   He argues that he did not receive due process

and that he did identify a cognizable liberty interest because his

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
disciplinary hearing resulted by operation of prison policy in

additional time being added to the period he already was serving in

administrative segregation.

      The Due Process Clause was not implicated by the 30 days’ loss

of   privileges       Hogan   alleged    he    received    as    punishment    at

his disciplinary hearing.          To the extent that any extension of

Hogan’s time in segregation resulting from the disciplinary hearing

might be actionable in Hogan’s challenge to the hearing,                there is

no   protected    liberty     interest    against   segregated     confinement.

Sandin v. Conner, 515 U.S. 472, 484, 486 (1995).                The dismissal of

Hogan’s action for failure to state a claim was not erroneous.

      Hogan’s appeal is without arguable merit and is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983);

5TH CIR. R. 42.2.      The district court’s dismissal of Hogan’s action

and this court’s dismissal of his appeal each count as a “strike”

against Hogan for purposes of 28 U.S.C.

§ 1915(g).     Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.

1996).   This court previously dismissed one of Hogan’s appeals as

frivolous.     Hogan v. Nobles, No. 99-60295, 2 (5th Cir. Oct. 17,

2000) (unpublished). Hogan thus has three “strikes” and he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated     or    detained   in    any   facility    unless   he   is   under

imminent danger of serious physical injury.               See 28 U.S.C.

§ 1915(g).


                                         2
     APPEAL DISMISSED.   5TH CIR. R. 42.2.   28 U.S.C. § 1915(g)

SANCTION IMPOSED.




                               3